John H. Miller, Jr. Co. s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 30, 2015

                                       No. 04-15-00360-CV

                                        Andy SANCHEZ,
                                           Appellant

                                                 v.

                               JOHN H. MILLER, JR. CO. INC.,
                                         Appellee

                     From the 198th Judicial District Court, Kerr County, Texas
                                     Trial Court No. 14467B
                           Honorable M. Rex Emerson, Judge Presiding

                                          ORDER
       A filing fee of $195.00 was due when this appeal was filed but it was not paid. See
TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME COURT, IN CIVIL
CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT
LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013). The clerk of the court notified
appellant, Andy Sanchez, of this deficiency in a letter dated June 12, 2015. The fee remains
unpaid. Rule 5 of the Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

       We therefore order appellant, not later than July 10, 2015 to either (1) pay the
applicable filing fee or (2) provide written proof to this court that he is indigent or otherwise
excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See TEX. R.
APP. P. 20.1 (providing that indigent party who complies with provisions of that rule may
proceed without advance payment of costs). If appellant fails to respond satisfactorily within the
time ordered, this appeal will be dismissed. See TEX. R. APP. P. 42.3.

                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court